Case 1:19-cv-00598-MJT-ZJH Document 11 Filed 06/05/20 Page 1 of 2 PageID #: 91



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

RYAN EDWARD LEE                                 §

VS.                                             §      CIVIL ACTION NO.         1:19-CV-598

WARDEN, USP BEAUMONT                            §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Ryan Edward Lee, a prisoner confined at the United States Penitentiary in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition as moot.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge is ADOPTED. Respondent’s motion
Case 1:19-cv-00598-MJT-ZJH Document 11 Filed 06/05/20 Page 2 of 2 PageID #: 92



to dismiss the petition is GRANTED. A final judgment will be entered in this case in accordance

with the magistrate judge’s recommendation.

                                   SIGNED this 5th day of June, 2020.




                                                                ____________________________
                                                                Michael J. Truncale
                                                                United States District Judge




                                              2
